I have read and studied the record and every question raised in it thoroughly. I deem it useless to discuss the questions, but I can not get my consent to even impliedly consent to a reversal of this case.
I think it could be demonstrated from the record and authorities that there was no error in overruling appellant's motion for a continuance. I think he could have procured, with any reasonable diligence, the attendance of the witnesses if he had wanted them. I think that instead of wanting them, he wanted a continuance.
Without discussing it, the testimony, in my opinion, did not raise manslaughter, and the court correctly refused to charge thereon.
To my mind, it is clear that the statement by appellant to the witness Morris was not res gestae, and the court properly excluded it, as hearsay and self-serving.
I, therefore, respectfully dissent.